DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Pre-Appeal, filed 09/30/2020, with respect to the rejection(s) of claim(s) 1, 4, 9, 10, 12, 14 and 15 under U.S. Patent Number 8267884 to Hicks et al in view of U.S. Patent Application Number 2007/0260230 to Youngquist et al United States Patent Application No. 2006/0231532 to Bunker et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Number 8267884 to Hicks et al in view of U.S. Patent Application Number 2007/0260230 to Youngquist et al, United States Patent Application No. 2006/0189976 to Karni et al, and United States Patent Application No. 2007/0198004 to Altshuler et al.
Specifically- the teachings of Karni expressly teach the plasma output energy for a plasma treatment device of living tissue and the teachings of Altshuler teaches temperature, type of treatment combinations for feedback control.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In regards to Claims, the recitation of a means for:
“means for application of a high-frequency high voltage” in claims 12, 14 and 15 has been interpreted in accordance with the Specification and the dependent claims as a voltage source 32, page 26.
 “means optically measure the distance” in claims 12, 14 and 15 has been interpreted in accordance with the Specification and the dependent claims as an optical sensor, page 37.
A movement device in claim 1, interpreted as 58 Fig. 5, linear drives, page 28.
A control device in claim 1, interpreted as 66 Fig. 5, a keyboard/mouse, screen, page 28.
A distance control device in claim 1, interpreted as 350, a laser, page 39.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
 Such claim limitation(s) is/are: “means for coupling a laser beam” in claim 15 has been interpreted in accordance with the Specification and the dependent claims as per the rest of claim 15Claim 15: take the form of a channel created in the internal electrode or in the form of fibre optics [0106] passing through the internal electrode.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 8267884 to Hicks et al in view of U.S. Patent Application Number 2007/0260230 to Youngquist et al, United States Patent Application No. 2006/0189976 to Karni et al, and United States Patent Application No. 2007/0198004 to Altshuler et al.
In regards to Claim 1, Hicks teaches a device for plasma treatment of living tissue Fig. 5 with a plasma source (34 electricity for creating plasma with gas 33) for generating an atmospheric plasma jet 28, with a support (device) 36 for a body part 35 comprising the tissue 37 to be treated, with a movement device 30 for moving the plasma source relative to the surface of the tissue, and with a control device for controlling the movement device and for controlling the operation of the plasma source (see computer which has a mouse and screen, Col. 9 lines 36-39), wherein the control device 31 has means for adjusting the plasma output as a function of the position relative to the tissue (as it is combined with a computer for the robot arm, which implicitly has a screen and a keyboard, Col. 6 line15-Col. 9 line 50, Col. 9 lines 45-50 which teaches the control unit controls the gas flow rate, composition, electric power for plasma to control the plasma with a feedback mechanism).
It can be argued that even though Hicks teaches a controller that controls the gas flow rate, composition, electric power for plasma, and positioning feedback control), that Hicks does not expressly teach the controller adjust the plasma output among a plurality of different treatment outputs or in a variable manner across a treatment area as a function of the position relative to the tissue or that the control device is further configured to establish an output profile within the area to be treated.
 Youngquist teaches a device for plasma treatment of living tissue [Para. 0010, dermatology, Para. 0010, RF plasma) with a plasma source (170, Para. 0043 electricity for creating plasma with gas 33) for generating a plasma jet/treatment energy 175, with a movement device 100 for moving the plasma source relative to the surface of the tissue 199, and with a control device 150 with a movement device 100, 182 that creates a distance variable with positional, speed, for controlling the operation of the treatment energy source (see computer, Col. 9 lines 36-39), wherein the control device 31 has means for adjusting the plasma output as a function of the position relative to the tissue via an imaging sensor 130 that has the ability of detecting changes a position [Para. 0030-0033], the processor uses multiple images from the imaging sensor to determine changes in position or velocity of the moving element (Abstract, Para. 0009, 0032), the plurality of images forming an output profile as it determines the area of to be treated, wherein the controller 150 uses the results from the sensor analysis processor 140 to alter the output of the treatment energy source 170 in a manner that affects the dermatological treatment [Para. 0033], where adjusting treatment is part of a range or can be turned off [Para. 0035], in order to adjust parameters/output in order to deliver a uniform dose to the skin in a feedback loop [Para. 0034, 0032-0044].
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Hicks with the controller of Youngquist, such that the controller would adjust the plasma output among a plurality of different treatment outputs or in a variable manner across a treatment area as a function of the position relative to the tissue or that the control device is further configured to establish an output profile within the area to be treated. One would be motivated to do so, for the predictable result of to adjust the output of plasma to deliver a uniform dose to the skin as a result of velocity/position changes. 
The resulting combination of Hicks in view of Youngquist would create a control device that controls the operation of the plasma source, establish an output profile within the area to be treated, the output profile comprising data regarding the required intensity of plasma for treating individualized areas of the tissue to be treated, and wherein the control device is configured to adjust the plasma output among a plurality of different treatment outputs or in a variable manner across a treatment area based on the output profile and the position of the plasma source relative to the tissue to be treated, as it creates a treatment that is a result of an image induced feedback loop. 
Hicks in view of Youngquist do not expressly teach that plasma output is output power.
Karni teaches a device for plasma treatment of living tissue (plasma treatment of biological treatment 7, [0113-0016]), comprising: a plasma source 1, 10 for generating an atmospheric plasma jet [0116-0125, atmospheric pressure plasma 8], a support for a body part comprising the tissue to be treated (implicit for 7), and a control device 2 for controlling for controlling the operation of the plasma source, wherein the control device is further configured to establish an output profile within the area to be treated in the form of a plasma profile [0039, 0045, 0056, 0124-0125] in terms of the plasma profile formed by the RF power of 10, such that the plasma output is in the form of energy [0113-0178], and the parameters that are controlled are things such as power, current density, geometry and position [0166].
The teachings of Karni expressly teach that the plasma output from a plasma source for a plasma treatment of living tissue is expressly an output energy as the RF power generator/amplifier/source is capable and controllable to ignite and sustain said plasma in the form an output RF power , thus forming a plasma profile/output (Claims 1-54).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Hicks in view of Youngquist, to change the generic plasma output for skin treatment to an express plasma output in the form of plasma output energy, as per the teachings of Karni, which expressly teaches an output in the form of energy in the plasma output for skin treatment. See MPEP 2143 Motivation A, a predictable result, as the application of the teachings of Karni would result in an art analogous, predictable result of plasma output energy.
The teachings of Hicks in view of Youngquist and Karni teach that the output profile comprising data regarding the required intensity of plasma for treating individualized areas of the tissue to be treated (as it takes picture of the tissue), and wherein the control device is configured to adjust the plasma output energy among a plurality of different output energies across a treatment area based on the output profile such as the distance of the plasma source from the tissue to be treated, as per the rejection above, but does not include and combine the other factors claimed including that the temperature of the tissue to be treated, a categorization of the tissue to be treated, and a desired therapeutic effect of the plasma treatment is not included in the determination of the plasma output energy. 
The Examiner emphasizes that the teachings of Hicks in view of Youngquist and Karni expressly teaches that the controller controls the output of the plasma as a result of a measured distance of the tissue (see teachings of Youngquist above).
Altshuler et al teaches that a photocosmetic device (Fig. 1-13, [0058-0142] using a gas laser (energized gas), wherein the device for living tissue also has a user feedback system that uses the device 910 with sensors/detectors in the head of the device [0143], performing a feedback from what is sensed [0143-0158]. Altshuler teaches further the feedback system can increase or decrease the light intensity (power output energy) based on the presence of bacteria [0144], pH of the skin, photodamaged skin, skin pigmentation, skin pH [0146], wrinkles, i.e, different categorization of the tissue to be treated and desired therapeutic effect of tissue [0145-0156], temperature between treated or untreated skin [0157-0158] and overall temperature of the skin [0159]. Altshuler further teaches that this feedback control with optical coherence technology (OCT) allows for the measurement of electrical parameters or detection for automatic classification and thus results in better treatment results [0153] as it determines the treatment, i.e., the desired plasma output energy as a result of the detection of the living tissue temperature, type, and also implicitly, the speed/distance of the tissue, and the desired treatment (which can be inferred from the type of tissues condition implicitly).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the control unit of Hicks in view of Youngquist and Karni with the controller and feedback system and OCT, of Altshuler, which detects the distance (or speed, [0157-0158]), temperature ([0157-0159], which is implicitly related to distance as well), the categorization of skin (acne, wrinkles, pigmentation) and desired therapeutic (based on the type of skin or treatment desired, [0143-0158]). One would be motivated to do so for the predictable result of better treatment results through automation and feedback. See MPEP 2143 Motivation A.
The resulting apparatus would have a control device that adjusts the plasma output energy (as the controller is being modified by Altshuler and not the plasma component of the apparatus) based on the treatment area output profiles and desired therapeutic effect to output a plasma output energy as desired.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 9, Hicks in view of Youngquist, Karni and Altshuler teaches that the control device determines the absolute position of the tissue, adjustment of output as per position/velocity in the rejection of Claim 1 above.
In regards to Claim 10, Hicks in view of Youngquist, Karni and Altshuler teaches that the control device is configured to determine the position of the tissue relative to the plasma source during the movement and operation of the plasma source (computer, sensors, and feedback for position to control and scan the effected area, 3D mapping, OCT, and feedback loop), as per the rejection of Claim 1 above.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 8267884 to Hicks et al in view of U.S. Patent Application Number 2007/0260230 to Youngquist et al, United States Patent Application No. 2006/0189976 to Karni et al, and United States Patent Application No. 2007/0198004 to Altshuler et al, as applied to Claim 1 above, and in further view of United States Patent No. 5531520 to Grimson et al.
The teachings of Hicks in view of Youngquist, Karni and Altshuler are relied upon as set forth in the rejection of Claim 1.
In regards to Claim 4, Hicks in view of Youngquist, Karni and Altshuler teaches the control device comprises a distance control device that checks the distance between the plasma source and the tissue in the form of a feedback loop and imaging (see imaging sensor/light of Para. 0032-0034, i.e., camera), as per the teachings of Claim 1 above.
Hicks in view of Youngquist, Karni and Altshuler does not expressly teach the distance control device is a laser, as per the claim interpretation above.
Grimson teaches a camera for controlling the distance, i.e., depth data and enhanced visualization can be a laser range scanner or a laser camera 110 (Col. 3 line 6-Col. 4 line 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the distance control device of Hicks in view of Youngquist, Karni and Altshuler with the laser camera/distance control device of Hicks in view of Youngquist, Karni and Altshuler, as art-recognized equivalent means for providing distance control.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, KSR Motivations A-D.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 8267884 to Hicks et al in view of U.S. Patent Application Number 2007/0260230 to Youngquist et al, United States Patent Application No. 2006/0189976 to Karni et al, and United States Patent Application No. 2007/0198004 to Altshuler et al, as applied to Claim 1 above, and in further view of U.S. Patent Number 6262386 to Főrnsel.
The teachings of Hicks in view of Youngquist, Karni and Altshuler are relied upon as set forth in the rejection of Claim 1.
In regards to Claim 12, Hicks teaches the device has an atmospheric plasma jet support (railing 30), but is silent to the housing and electrodes in Fig. 5.
Főrnsel teaches a plasma jet Fig. 1, with a housing 16, an internal electrode 24, an external electrode 14 that is at least in part formed in the housing, a gas inlet (internal cavity of 14), and outlet opening 18 formed on the housing and means for application for a high-frequency high voltage 26 between the internal electrode and the external electrode, wherein the internal electrode and the outlet opening together define an axial direction (see direction in relation to axis A for plasma 28), wherein the position of the external end of the outlet opening can be varied in the axial direction relative to the support (as the jet forms an angle that can be varied on demand, Col. 3 line 13-Col. 4 line 14). Főrnsel further teaches that this axial rotation allows for the treatment of a surface in a single pass that is significantly larger than the diameter of a single plasma and allows for the uniform plasma treatment (Col. 3 line 53-Col. 4 line 14).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Hicks in view of Youngquist, Karni and Altshuler to have the plasma jet/electrodes/and varied axial nozzle as taught by Főrnsel. One would be motivated to allow for the treatment of a surface in a single pass that is significantly larger than the diameter of a single plasma and uniform plasma treatment. See MPEP 2143, 2144. The resulting apparatus fulfills the limitations of the claim. 

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 8267884 to Hicks et al in view of U.S. Patent Application Number 2007/0260230 to Youngquist et al, United States Patent Application No. 2006/0189976 to Karni et al, and United States Patent Application No. 2007/0198004 to Altshuler et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2008/0257379 to Buske et al.
The teachings of Hicks in view of Youngquist, Karni and Altshuler are relied upon as set forth in the rejection of Claim 1.
In regards to Claims 14 and 15, Hicks teaches the device has an atmospheric plasma jet support (railing 30), and Youngquist teaches a system for detecting the distance to the substrate, but is silent to the housing and electrodes in Fig. 5.
Youngquist further teaches in Para. 0054 that the image relaying optics 133 (which is part of the control unit and image sensor) is a fiber array or an array of flexible, internally reflective, hollow tubes and preferably, the number of optical waveguides or number of optical fibers in the fiber array bundle is at least two times, and more preferably at least five times, the number of discrete detector elements in the imaging sensor 130 in order to have optimal image quality for the imaging sensor 130. 
Hicks in view of Youngquist, Karni and Altshuler does not expressly teach the location of the sensor as per the claims.
Buske teaches a plasma jet Fig. 3, with a housing 10, 12, 26, an internal electrode 18, an external electrode12 that is at least in part formed in the housing, a gas inlet 16, and outlet opening 14 formed on the housing and means for application for a high-frequency high voltage/high frequency transformer 30 between the internal electrode and the external electrode, wherein the internal electrode and the outlet opening together define an axial direction (see direction in relation to the axis of 18 and 14), and an optical fiber bundle 52 [Para. 0043-0049] which is axially positioned in the internal electrode that is formed in a channel made out of the guide 64 created in the internal electrode and passing through the internal electrode [Para. 0034-0047].
It would be obvious to one of ordinary skill in the art, at the time of the invention to have modified the apparatus of Hicks in view of Youngquist, Karni and Altshuler, with the teachings of Buske and place the laser/optical fiber arrangement of Hicks in view of Youngquist, Karni and Altshuler with the arrangement of Buske. See MPEP 2143, Motivation A. The resulting apparatus, forms a means for coupling a laser beam” in the form of a channel created in the internal electrode or in the form of fibre optics passing through the internal electrode which is also a “means optically measure the distance” as an optical sensor. The resulting apparatus fulfills the limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: United States Patent Application No. 2004/0002705 to Knowlton and United States Patent Application No. 2012/0226268 to Liu et al, which teaches additional feedback control for skin treatment.
United States Patent No. 8834462 to Johnson which teaches a plasma applicator with housing and electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        



/Jeffrie R Lund/Primary Examiner, Art Unit 1716